Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Receipt of amendment and response to dated 4/26/22 is acknowledged.
In response to the amendment, the following rejection under 35 USC 112, 2nd paragraph has been modified as it applies to only “protein derived materials”. The amendment to claim 1 and 16, the rejection of the previous action has been rewritten as follows:
Claim Rejections - 35 USC § 112
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 11 recites “a protein derived material” as controlled release materials, which includes multitudes of compounds or substances. While the term protein or proteinaceous materials are well known in the art and requires no definition or description by applicants, the meets and bounds of structure or characteristics of the compounds or substances that constitute “protein derived material” and can suitably employed as a controlled release matrix is not clear from the claims or from the specification as filed. The specification discloses no more than “a protein derived material”. Accordingly, the term is indefinite. Claims 12-18 and 20 are dependent on claim 11 and hence rejected under this section. 


The following rejection has been maintained:
 Double Patenting
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9820982. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims as well as the patented claims are directed to oxymorphone composition with the drug being sole active agent in a controlled release matrix. Both claim sets recite the same amount of oxymorphone i.e., 5 mg to 80 mg. The patented claims recite the same gelling agents, fillers, cationic crosslinking agents and diluents that are claimed in the instant claims. Even though the patented claims do not recite the instant claimed in vitro release rates at different time intervals and pharmacokinetic parameters of the instant claims, claim 26 of the patent teaches gelling agent up to 99%, which includes the claimed amounts of 10-75%, and further teaches amounts of cationic crosslinking agents and diluents that fall within the claimed ranges. Patented composition also recite a release rate to provide an adequate blood plasma level of oxymorphone over at least 12 hours to provide sustained relief.  Further, both sets of claims recite the same AUC and Cmax of blood plasma levels of 6-OH oxymorphone. Thus, it is implicit that the composition of the patented claims inherently possesses the instant in vitro release rates.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8309122. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims as well as the patented claims are directed to oxymorphone composition with the drug being sole active agent in a controlled release matrix. The patented claims recite the same gelling agents, fillers, cationic crosslinking agents and diluents that are also claimed in the instant claims. Patented claims also recite the instant claimed amount of 5 mg to 80 mg. Even though the patented claims do not recite the instant claimed in vitro release rates at different time intervals and pharmacokinetic parameters of the instant claims, claim 17 of the patent teaches gelling agent up to 99%, which includes the claimed amounts of 10-75%, and further teaches amounts of cationic crosslinking agents and diluents that fall within the claimed ranges. Thus, it is implicit that the composition of the patented claims inherently possesses the instant in vitro release rates.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8329216. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant and the patented claims are directed to oxymorphone containing oral controlled release formulation, wherein the composition comprises controlled release materials i.e., gelling agents such as gums, diluents and crosslinking agents. Patented claims also recite the instant claimed amount of 5 mg to 80 mg. Patented claims recite the same amount of oxymorphone as well the in vitro release rates and pharmacokinetic parameters that are also claimed in the instant application. Further, the dependent claims of the said patent (claim 22-23) also teaches in vitro release rates of oxymorphone that meet the claimed release rates and hence the patented claims anticipate instant claims.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7276250. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same gelling agents, fillers, cationic crosslinking agents and diluents that are also claimed in the instant claims. Even though the patented claims do not recite the instant claimed in vitro release rates at different time intervals, the patent claims recites different amounts of gelling agents, cationic crosslinking agents and diluents that fall within the claimed amounts. Thus, it is implicit that the composition of the patented claims inherently possesses the instant in vitro release rates.

Response to Arguments
Applicants’ arguments filed on 4/26/22 have been considered. Applicants stated (4/26/22) that they will consider filing a terminal disclaimer. However, in the absence of filing any terminal disclaimers (see attached Examiner’s Interview dated 5/11/22), the Double Patenting Rejection has been maintained.
In response to the rejection under 35 USC 112, 2nd paragraph, with respect to the protein-derived materials, Applicants have amended the claims to recite “a hydrophilic protein-derived material”. It is argued that the amendment describes the 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611